My disagreement with the court's construction consists in a difference of opinion as to the meaning of the language which the testator used in the twenty-eighth clause to create the second life beneficiaries' *Page 420 
interests in the income and the remainders over in fee at the expiration of such life estates, and also in providing for a gift over to his heirs in the event of a failure of such remainders. With due deference to the opinion of my brethren, I think that such language does not submit to two equally reasonable constructions. In my opinion it is neither ambiguous nor doubtful but clearly expresses the intention of the testator. That such intention, if thus clearly apparent, is in part unlawful does not justify a resort to some subordinate rule of construction to avoid the consequences of such illegality. After long and serious consideration I have been unable to satisfy my mind that resort to such a rule is necessary to a fair construction of the twenty-eighth clause.
That clause disposes of the testator's residuary estate among his sons and brother, naming them, and their grandchildren living at the expiration of the intervening second life estates. The testator effects such disposition by directing his trustee to divide such residue into six equal parts or shares and thereafter to pay over discharged of all trusts one such share to each of his sons and his brother. The trustee is further directed to hold the remaining three shares and thereafter, semiannually or oftener, to pay over to each of his said sons and brother the income thereof in equal shares for and during the "terms" of their natural lives, and further, upon the decease of "any ofthem" to pay to the surviving child or children of such deceased son or brother for and during the "term" of his, her or their natural life or lives, in proportion to their number, the share of the net income to which such deceased son or brother would be entitled if living.
Successive life interests in "each" of those three shares are thus created but by markedly different language in the creation of the first life interests as compared with the second. The first life tenants or beneficiaries are specifically named; to each is given a separate and distinct share of income; and the gifts are for the "terms" of their *Page 421 
natural lives. At the decease of "any of them" the second life tenants receive such deceased's share of income. However, such second life tenants, if more than one, are not to receive the income for the terms of their lives, but for and during theterm of their natural lives. In other words, if there is more than one such tenant the estate in the income is for the term
of their natural lives. Such tenants thus receive as a class constituting the surviving children of each deceased first life tenant such life tenant's share of income until the survivor of the class has deceased.
There is a nice distinction in this contrasting language which discloses the hand of a skilled draftsman in the law. In the first instance the intention was to integrate and segregate several independent shares of income to certain individuals by name, and the testator quite correctly expressed such gifts of income distributively to give clear and unequivocal effect to such intention. In the second instance, however, the intention was not the same. Clearly it was to transfer, upon the decease of the first life tenant, his share of income to a class whose members could not be known to the testator before the decease of the first life tenant. In fact until that time it could not be known even whether the class itself would be in existence at the decease of any of such first life tenants. To give effect to such intention and in a sense to negative the idea of a gift of independent, integrated shares of the deceased first life tenant's share of income the language used was thus not distributive but collective, so to speak, showing that the first life tenant's share of income was to remain intact but each second life tenant was to be paid a portion thereof proportionate to the number of such tenants. That is to say, the testator intended, and gave appropriate testamentary expression to his intention, to make a gift of such share of income to the second life tenants as a class with the right of survivorship necessarily attached thereto.
Applying the principles of such a gift to the circumstances which have arisen as a result of the decease of *Page 422 
Mrs. Barrows, one of the second life tenants of LeBaron Bradford Colt's share of income, it is clear that Mrs. Barrows' sisters, Mrs. Gross and Mrs. Anthony, the other second life tenants of such share, are now entitled to receive all of such income in equal shares for and during the term of their natural lives. Under this view the time has not yet arrived for a construction of the gift over of the corpus in fee to determine whether or not it violates the rule against perpetuities. However, since the court's opinion on the view there adopted necessarily considers and disposes of that question, I see no objection to expressing the opinion that, under the construction I have made of the gift of income to the second life tenants, the gift of the corpus
violates the rule, because at the death of the testator there was a possibility that such gift would not vest within a life or lives in being and twenty-one years thereafter.
According to the testamentary language of the gift over of the corpus of the trust it is "to the child or children" of the second life tenants, that is, to the grandchildren of the first life tenant, as the testator, himself, later described them in the last sentence of the twenty-eighth clause. There is no provision for grandchildren of the second life tenants and there is no necessity apparent from the will that would justify construing "children" to include also such "grandchildren." Indeed, the whole last sentence of the clause in which provision is made for a gift to testator's heirs, as of particular time, in the event of failure of the gift over seems to be predicated upon the in a that unless there is a child or children or deceased second life tenants living at the expiration of the second life estate in the income there is a failure of the gift over.
The pertinent language of that sentence is as follows: "And in case of failure of the limitations and objects of the preceding trust, that is to say, if either or both of my said sons or my said brother shall die leaving no child surviving, or if leaving child or children surviving, such last *Page 423 
named child or children shall die leaving no child orchildren surviving him, her or them, as the case may be, then my Trustee shall * * *." Obviously, the testator must have considered that he had already provided that the gift over was to go to the child or children of the second life tenants who survived the expiration of the second life estate. If there were no such children who could answer to that description when the gift of the corpus was to take effect, then there was a failure of the gift over. Later on in the clause he refers to such gift as follows: "the share or shares of said trust estate to which any such grandchild or grandchildren would have been entitled ifliving * * *." (italics mine)
I think that a careful reading together of the sentence which sets out the gift over and the succeeding sentence which provides for a failure of such gift will indisputably show that the testator's intention was to annex futurity to the gift of thecorpus by providing that only such persons could take who answered the description of child or children of the second life tenants at the expiration of that life estate. Of course, in thus postponing the vesting of the gift the testator violated the rule against perpetuities, although I believe that he mistakenly thought he had kept within it by limiting the gift over to grandchildren of his sons and brother.
In that connection it is significant that the selfsame vice which inheres in the gift over of the corpus is also present in his gift to his heirs in the event of failure of the gift over. In such event the testamentary language is that the trustee shall transfer and set over "to the person or persons who at the time of ascertaining such failure of the aforesaid objects of said trusts would have been my heir or heirs-at-law * * *." Here, as far as the gift over is concerned, there is a possibility that such special heirs might not be determinable within a life in being and twenty-one years thereafter. Consequently, in my view, this provision would also fail for illegality and the gift over would pass *Page 424 
as intestate property to testator's legal heirs as of the date of his death.